ORFINGER, J.
In early March, 1995, Kenya L. Proctor, along with two of his friends, Mark Russell and Jedediah McGlocking, robbed and shot an acquaintance. Proctor was convicted of attempted first-degree premeditated murder, robbery with a firearm and kidnaping. Proctor filed a direct appeal and this court per curiam affirmed. See Proctor v. State, 689 So.2d 1086 (Fla. 5th DCA 1997). Subsequently, Proctor has appeared here at least ten times in this nine-year-old case challenging his conviction. Earlier this month, this court issued an opinion detailing Proctor’s numerous efforts to attack his conviction and their impact on the court system. See Proctor v. State, 869 So.2d 752 (Fla. 5th DCA 2004). In that opinion, we said:
[I]n accordance with the Criminal Appeal Reform Act of 1996, and in order to conserve our strained judicial resources, we prohibit Proctor from filing any additional pro se appeals, pleadings, motions and petitions relating to his convictions and sentence in the underlying case. Any further pleadings filed in this court relating to his convictions and sentence must be reviewed and signed by an attorney, licensed to practice law in this state. The clerk of the court of the Fifth District Court of Appeal is directed not to accept any further pro se filings or pleadings from Kenya Laron Proctor regarding St. Johns County, 7th Judicial Circuit Court No. CF95-343.
Id. at 753.
Admittedly, Proctor’s current habeas corpus petition was filed prior to the release of our most recent opinion prohibiting Proctor from filing further pro se attacks on his conviction and sentence in the underlying case. Consequently, we did *496not dismiss it. Nonetheless, Proctor’s current appeal lacks merit and represents an effort to circumvent the limitations placed on successive postconviction attacks of criminal convictions by Florida Rule of Criminal Procedure 3.850. Accordingly, we affirm the trial judge’s denial of Proctor’s habeas corpus petition and reiterate that the Clerk of the Court of the Fifth District Court of Appeal shall not accept any further filings or pleadings from Kenya Laron Proctor regarding St. Johns County Seventh Judicial Circuit Case No. CF95-343 unless reviewed and signed by an attorney, licensed to practice law in the State of Florida.
AFFIRMED.
THOMPSON and TORPY, JJ., concur.